
	
		III
		111th CONGRESS
		2d Session
		S. RES. 404
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 1, 2010
			Mr. Feingold (for
			 himself, Mr. Brownback,
			 Mr. Wicker, Mrs. Gillibrand, Mrs.
			 Boxer, Ms. Landrieu,
			 Mr. Byrd, Mr.
			 Isakson, Mr. Merkley,
			 Mr. Sanders, Mr. Lieberman, Mr.
			 Whitehouse, Mr. Bayh,
			 Mr. Cardin, Mr.
			 Casey, Ms. Klobuchar,
			 Mr. Specter, Ms. Cantwell, Mr.
			 Lautenberg, Mr. Dorgan,
			 Mr. Burris, and Mr. Durbin) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		
			February 24, 2010
			 Reported by Mr. Kerry,
			 without amendment
		
		
			March 4, 2010
			Considered and agreed to
		
		RESOLUTION
		Supporting full implementation of the
		  Comprehensive Peace Agreement and other efforts to promote peace and stability
		  in Sudan, and for other purposes.
	
	
		Whereas
			 violent civil conflict between North and South in Sudan raged for 21 years,
			 resulting in the deaths of an estimated 2,000,000 people and displacement of
			 another 4,000,000 people;
		Whereas
			 the signing of the Comprehensive Peace Agreement (CPA) by the National Congress
			 Party (NCP) and Sudan People’s Liberation Movement (SPLM) on January 9, 2005,
			 brought a formal end to that civil war;
		Whereas
			 the United States Government, particularly through the efforts of the
			 President’s Special Envoy for Sudan Jack Danforth, worked closely with the
			 parties, the mediator, General Lazaro Sumbeiywo, the members of the
			 Intergovernmental Authority on Development (IGAD), and the United Kingdom and
			 Norway to bring about the CPA;
		Whereas
			 the CPA established a 6-year interim period during which the Government of
			 Sudan would undertake significant democratic reforms and hold national
			 elections, and at the end of which the South would hold a referendum on
			 self-determination, with the option to forge an independent state;
		Whereas, while the parties have made
			 progress on several parts of the CPA, limited national government reforms have
			 been made and several key issues remain outstanding, notably border
			 demarcation, resolution of the census dispute, and certain preparations for the
			 2011 referenda for southern Sudan and Abyei;
		Whereas
			 the NCP’s delay and refusal to follow through on some of its commitments under
			 the CPA has fueled mistrust and suspicion, increasing tensions between northern
			 and southern Sudan;
		Whereas
			 research by the Small Arms Survey, published as recently as December 2009,
			 shows that both sides are building up their security forces and covertly
			 stockpiling weapons in anticipation of a possible return to civil war;
		Whereas
			 the Government of Southern Sudan continues to face a range of challenges and
			 continues to struggle with problems of financial management, insufficient
			 capacity, and a limited ability to provide security in parts of its territory,
			 especially in the face of increasing inter-ethnic and communal violence;
		Whereas
			 humanitarian organizations and the United Nations report that more than 2,500
			 people were killed and an additional 350,000 displaced by inter-ethnic and
			 communal violence within southern Sudan throughout 2009;
		Whereas
			 the Lord’s Resistance Army, a brutal rebel group formed in northern Uganda, has
			 reportedly resumed and increased attacks against civilians in southern Sudan,
			 creating another security challenge in the region;
		Whereas
			 the Government of Southern Sudan and the United Nations Mission (UNMIS) have
			 not taken adequate steps to address the rising insecurity and to protect
			 civilians in southern Sudan;
		Whereas, despite 5 years of peace, most of
			 southern Sudan remains severely underdeveloped with communities lacking access
			 to essential services such as water, health care, livelihood opportunities, and
			 infrastructure;
		Whereas
			 Sudan is scheduled to hold national elections in April 2010, and the people of
			 southern Sudan and Abyei are to hold their referendum on self-determination in
			 January 2011 under the terms of the CPA;
		Whereas
			 the holding of these elections, Sudan’s first multiparty elections in 24 years,
			 could be a historic milestone for the country and a step toward genuine
			 democratic transformation if the elections are fair and free and all
			 communities are able to participate;
		Whereas
			 the existence of laws that grant powers to government security services in
			 Sudan to arrest and detain citizens without charge and recent actions taken by
			 the security forces to restrict freedom of speech and assembly by opposition
			 parties have raised concerns that conditions may not exist for fair and free
			 elections in Sudan;
		Whereas
			 the conflict in Darfur is still unresolved, the security situation remains
			 volatile, and armed parties continue to commit humanitarian and human rights
			 violations in the region, raising concerns that conditions may not exist for
			 Darfurians to freely and safely participate in the elections; and
		Whereas
			 the security situation in the whole of Sudan has profound implications for the
			 stability of neighboring countries, including Chad, the Central African
			 Republic, the Democratic Republic of Congo, Eritrea, Ethiopia, Kenya, and
			 Uganda: Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges the critical importance of
			 preventing a renewed North-South civil war in Sudan, which would have
			 catastrophic humanitarian consequences for all of Sudan and could destabilize
			 the wider region;
			(2)supports the efforts of President Barack
			 Obama to reinvigorate and strengthen international engagement on implementation
			 of the Comprehensive Peace Agreement (CPA);
			(3)encourages all international envoys and
			 representatives, including those of the permanent members of the United Nations
			 Security Council, IGAD, the African Union, and the United Nations, to work
			 closely together and coordinate their efforts to bolster the peace
			 accord;
			(4)calls on the parties in Sudan—
				(A)to comply fully with their commitments
			 under the CPA;
				(B)to refrain from actions that could escalate
			 tensions in the run-up to the 2011 referendum;
				(C)to work expeditiously to resolve
			 outstanding issues of the agreement; and
				(D)to begin negotiations to resolve
			 post-referenda issues, including resource allocation and citizenship rights in
			 the case of separation;
				(5)calls on the Government of National Unity
			 to amend or repeal laws and avoid any further actions that would unduly
			 restrict the freedom of speech and assembly by opposition parties or the full
			 participation of communities, including those in Darfur, in the upcoming
			 national elections;
			(6)encourages the international community and
			 the United Nations to engage with local populations to provide assistance for
			 elections in Sudan and popular consultations while also closely monitoring and
			 speaking out against any actions by the Government of Sudan or its security
			 forces to restrict or deny participation in a credible elections
			 process;
			(7)calls on the Government of Southern Sudan
			 to work with the assistance of the international community to design and begin
			 implementing a long-term plan for security sector reform that includes the
			 transformation of the army and police into modern security organs and the
			 training of all security forces in human rights and civilian protection;
			(8)urges the United Nations Security Council
			 to direct and assist the UNMIS peacekeepers to better monitor and work to
			 prevent violence in southern Sudan and to prioritize civilian protection in
			 decisions about the use of available capacity and resources;
			(9)supports increased efforts by the United
			 States Government, other donors, and the United Nations to assist the
			 Government of Southern Sudan to improve its governing capacity, strengthen its
			 financial accountability, build critical infrastructure, and expand service
			 delivery;
			(10)urges the President to work with the
			 permanent members of the United Nations Security Council, other governments,
			 and regional organizations at the highest levels to develop a coordinated
			 multilateral strategy to promote peaceful change and full implementation of the
			 CPA; and
			(11)encourages the President and other
			 international leaders to strategize and develop contingency plans now for all
			 eventualities, including in the event that the CPA process breaks down or
			 large-scale violence breaks out in Sudan before or after the 2011 referendum,
			 as well as for longer term development in the region following the
			 referendum.
			
